Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The method as claimed in claims 1-10 is not disclosed or taught by the prior art including the steps of projecting at least a part of the set of measuring points into a projection plane perpendicular to the longitudinal axis to obtain a set of projection points, the set of projection points being two-dimensional points corresponding to the at least part of the set of measuring points: and determining a two-point size of the workpiece based on the projection points, wherein the two-point size of the workpiece is a distance between two of the projection points opposite each other with respect to the longitudinal axis of the workpiece along with the remaining limitations of the claims.
The device as claimed in claim 11 is not disclosed or taught by the prior art with project at least a part of the set of measuring points into a projection plane perpendicular to the longitudinal axis to obtain a set of projection points, the set of projection points being two-dimensional points corresponding to the at least part of the set of measuring points; and determine a two-point size of the workpiece based on the set of projection points, wherein the two-point size of the workpiece is a distance between two of the projection points opposite each other with respect to the longitudinal axis of the workpiece along with the remaining limitations of the claim.
The device as claimed in claim 12 is not disclosed or taught by the prior art with projecting at least a part of the set of measuring points into a projection plane perpendicular to the latitudinal axis to obtain a set of projection points, the set of projection points being two-dimensional points corresponding to the at least part of the set of measuring points: and determining a two-point size of the workpiece based on the projection points, wherein the two-point size of the workpiece is a distance between two of the projection points opposite each other with respect to the longitudinal axis of the workpiece along with the remaining limitations of the claim.
The closest prior art is Ould (10,132,622), but does not disclose or teach the limitations as cited above including the projection points, there relation to the longitudinal axis, and the determining step of the two-point size as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855